           Case 19-12133-mdc            Doc 59-1 Filed 03/04/20 Entered 03/04/20 16:03:44                                Desc
                                          Exhibit Default Letter Page 1 of 1



                                           PHELAN HALLINAN DIAMOND &
                                                   JONES, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
                                                          215-563-7000
                                                 Bankruptcy Fax # 215-568-7616
Jerome Blank, Esquire                                                                           REPRESENTING LENDERS IN
BANKRUPTCY ATTORNEY                                                                                    Pennsylvania


     2/21/2020

     BRAD J. SADEK
     SADEK AND COOPER
     1315 WALNUT STREET
     SUITE 502
     PHILADELPHIA, PA 19107
     SENT VIA REGULAR MAIL AND EMAILED TO brad@sadeklaw.com

     RE:        PATRICIA Y. SOUTHERLAND
                Bankruptcy No.: 19-12133-mdc

     Dear Counselor:

              Our client has advised us that payments have not been made in accordance with the terms of the Stipulation
     agreed to by the parties and approved by the Bankruptcy Court by an Order entered on October 31, 2019.
              Pursuant to the terms of the Stipulation, your client has failed to make regular monthly payments, for the months
     of December 2019 through January 2020 in the amount of $935.89, for the month of February 2020 in the amount of
     $999.84. In order to cure this default, it will be necessary for your client to remit $2,871.62, representing payments past due
     under the terms of the Stipulation, within ten (10) days from the date of this letter.
            Your clients' payment to cure this default should be remitted to: Phelan Hallinan Diamond & Jones, LLP,
     1617 JFK Boulevard, Suite 1400, One Penn Center Plaza, Philadelphia, PA 19103, ATTN: BK DEPT and made
     payable to PNC BANK, N.A.
              If your client does not remit the above amount within the ten (10) day period, we will certify default
     with the Bankruptcy Court and request relief from the automatic stay.

                                                                     Shannon Ettl, Legal Assistant
                                                                     Phelan Hallinan Diamond & Jones, LLP

     cc:      PATRICIA Y. SOUTHERLAND
              PNC BANK, N.A.
              ACCOUNT NO.: xxxxxx1139

      THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION WE
      OBTAIN WILL BE USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE
      IN BANKRUPTCY, THIS CORRESPONDENCE IS NOT AND SHOULD NOT BE CONSTRUED TO BE AN
      ATTEMPT TO COLLECT A DEBT, BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY
